EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Y. Kim (#75584) on 3/10/2021.

The application has been amended as follows: 
Claims 1, 7, 12, 16 and 20 are amended.
Claims 3, 5, 14, 15, 17, 18 are cancelled.

1.	(Currently amended) Wireless communication equipment comprising:
a communication interface;
a memory; and
a processor electrically connected with the communication interface and the memory,
wherein the processor is configured to:
activate communication of the wireless communication equipment;
scan an external device for a network connection at a periphery of the wireless communication equipment, using the communication interface;
receive a beacon including Wi-Fi simple configuration information from the external device;

send a probe request packet to the found external device;
receive a probe response including a mesh ID sent from the found external device, using the communication interface; and
when the external device has the mesh ID, , and the external device is manufactured by the same manufacturer of the wireless communication equipment, 
generate a mesh ID and a mesh password and store configuration, 
compare the mesh ID and the mesh password of the wireless communication equipment and the mesh ID and a mesh password of the external device by using MAC address of the external device, and
configure a mesh network with the external device by using the communication interface automatically depending on a connection process set by a manufacturer in advance; 
when the external device does not have the mesh ID or the designated string is not included in the mesh ID, 
connect to the external device as an extender,
when the manufacturer of the external device is different from that of the wireless communication equipment, connect the external device as a repeater,
wherein the designated string includes information about a manufacturer set by the manufacturer of the external device.

2.	(Original) The wireless communication equipment of claim 1, further 
a switch configured to receive an input of a user,
wherein the processor is configured to:
when the input is applied to the switch,
activate the communication; and
scan the external device.

3.	(Canceled)

4.	(Original) The wireless communication equipment of claim 1, wherein the processor is configured to:
scan the external device by sensing a wireless communication signal sent from the external device.

5.	(Canceled)

6.	(Original) The wireless communication equipment of claim 1, wherein the external device is a router or an access point (AP).

7.	(Currently amended) The wireless communication equipment of claim 1, wherein the processor is configured to:
store repeater information in configuration and perform rebooting of the wireless communication equipment.

8.	(Original) The wireless communication equipment of claim 1, wherein the processor is configured to:
receive information including the mesh ID sent from a plurality of external devices;
provide user equipment connected to the wireless communication equipment with a list of one or more external devices, in each of which the designated string is included in the mesh ID, from among the plurality of external devices; and
configure the mesh network with an external device, which is selected by a user, from among the one or more external devices included in the list, in the user equipment.

9.	(Original) The wireless communication equipment of claim 1, wherein the processor is configured to:
configure a mesh connection depending on Wi-Fi protected setup (WPS) registration protocol.

10.	(Original) The wireless communication equipment of claim 1, wherein the processor is configured to:
store the mesh ID and a mesh pre-shared key (PSK) of the external device in the memory; and
perform rebooting of the wireless communication equipment.

11.	(Original) The wireless communication equipment of claim 10, wherein the processor is configured to:

configure the mesh network by sending or receiving data to or from the external device,

12.	(Currently amended) A mesh network configuring method of wireless communication equipment, the method comprising:
activating communication of the wireless communication equipment;
scanning an external device for a network connection at a periphery of the wireless communication equipment;
receiving a beacon including Wi-Fi simple configuration information from the external device;
finding the external device by using the beacon;
sending a probe request packet to the found external device;
receiving a probe response including a mesh ID sent from the external device; and
when the external device has the mesh ID, , and the external device is manufactured by the same manufacturer of the wireless communication equipment, 
generate a mesh ID and a mesh password and store configuration, 
compare the mesh ID and the mesh password of the wireless communication equipment and the mesh ID and a mesh password of the external device by using MAC address of the external device, and configuring a mesh network with the external device automatically depending on a connection process set by a manufacturer in advance; 
when the external device does not have the mesh ID or the designated string is not included in the mesh ID,
connecting to the external device as an extender,
when the manufacturer of the external device is different from that of the wireless communication equipment, connect the external device as a repeater,
wherein the designated string includes information about a manufacturer set by the manufacturer of the external device.

13.	(Previously presented) The method of claim 12, further comprising:
receiving information including the mesh ID sent from a plurality of external devices;
providing user equipment connected to the wireless communication equipment with a list of one or more external devices, in each of which the designated string is included in the mesh ID, from among the plurality of external devices; and
configuring the mesh network with an external device, which is selected by a user, from among the one or more external devices included in the list, in the user equipment.

14.	(Canceled)

15.	(Canceled)

16.	(Currently amended) A method comprising:

parsing, by the enrollee, the site survey;
receiving, by the enrollee, a beacon including Wi-Fi simple configuration information from a register when the connection process starts;
finding, by the enrollee, the register by using the beacon;
sending a probe request packet to the found register;
receiving a probe response including the mesh ID from the register;
checking a mesh ID of the register received from the register;
determining whether the mesh ID includes a designated string; and
when the register has the mesh ID, , and the register is manufactured by the same manufacturer of the enrollee,
generate a mesh ID and a mesh password and store configuration, 
comparing the mesh ID and the mesh password of the enrollee and the mesh ID and the mesh password of the register by using MAC address of the register,
configuring a mesh network automatically depending on a connection process set by a manufacturer in advance, and
performing a rebooting,
when the register does not include the mesh ID or the mesh ID does not include the designated string, configuring a network as an extender,
when the manufacturer of the register is different from that of the enrollee, 
configuring a network as a repeater, and
performing a rebooting,


17.	(Canceled)

18.	(Canceled)

19.	(Previously presented) The method of claim 16, wherein the register is included in a router and the enrollee is included in an extender.

20.	(Currently amended) The wireless communication equipment of claim 1, wherein the processor scans the external device that starts a Wi-Fi protected setup (WPS) connection, when the communication is activated by the input to the switch.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468